Citation Nr: 1812657	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in September 2016.   This matter was previously remanded by the Board in September 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2017 remand, the Board ordered a new VA examination and medical opinion be obtained, instructing the examiner to opine as to the etiology of the Veteran's currently diagnosed bilateral hearing loss, provide a rationale for all opinions expressed, and "consider the Veteran's report of severe in-service acoustic trauma as described during the September 2016 Board hearing[,]" and "address the Veteran's lay statements regarding the onset of his symptomatology and any continuity of symptomatology since onset and/or since discharge from service."  

The Veteran subsequently underwent an October 2017 contract examination, in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  In support of that opinion, the examiner acknowledged the Veteran's history of military noise exposure, but noted that the Veteran also reported an 8 year history of post-military occupational noise exposure, noted there was no documented hearing loss in service, and further noted that the Veteran's first documented hearing loss occurred 20 years after exit, concluding that as a result, it was more likely than not that the Veteran's hearing loss was due to post military factors.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  However, the examiner does not address the Veteran's lay statements with respect the onset of his hearing loss or continuity of symptomatology.  Thus, the Board finds the October 2017 examiner's opinion to be inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination, to include audiological testing, by an appropriate physician who has not previously participated in this case, to determine the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner must opine as to whether the Veteran's current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include the conceded acoustic trauma therein.

The examiner should focus specifically on whether the Veteran's claimed in-service noise exposure is the cause of the Veteran's bilateral hearing loss or whether such disorder began during or was initially manifested during military service.  The examiner should specifically address the Veteran's past lay statements with respect to noise exposure in service, the onset of symptoms associated with his claimed bilateral hearing loss, and any continuity of symptomatology since onset, to include statements made during the Veteran's September 2016 Board hearing.  

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




